Case 1:17-cv-00598-WES-PAS Document 82 Filed 11/04/20 Page 1 of 2 PageID #: 371




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 _______________________________________
 ALLEN HANSON                                        :
                                                     :
        Plaintiff                                    :
 v.                                                  :
                                                     :      Case No.: 1:17-cv-00598
                                                     :
 RHODE ISLAND DEPARTMENT OF                          :
 CORRECTIONS; PATRICIA A.                            :
 COYNE-FAGUE, in her capacity as                     :
 Director of the Rhode Island Department             :
 of Corrections; and Officer Panerello               :
 _______________________________________             :



                     MOTION FOR LEAVE TO AMEND COMPLAINT

        NOW COMES the Plaintiff, Allen Hanson, by and through counsel, pursuant to Rule 15,

 and hereby moves this Court for Leave to Amend Plaintiff’s Complaint, in the form attached hereto

 as Exhibit A. In support hereof, Plaintiff avers that this proposed Amended Complaint is intended

 to provide clarification and particularity to the claims and allegations asserted by Plaintiff.

 Moreover, Plaintiff notes that his prior Complaints were prepared pro se and, therefore, his

 Amended Complaint should be allowed now that he has counsel.

        WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff Leave to File

 the proposed Amended Complaint in the form attached hereto as Exhibit A.
Case 1:17-cv-00598-WES-PAS Document 82 Filed 11/04/20 Page 2 of 2 PageID #: 372




                                             Respectfully submitted,

                                             Plaintiffs,

                                             By his attorney,

                                             /s/ Stacey P. Nakasian_____________
                                             Stacey P. Nakasian, Esq., (#5069)
                                             DUFFY & SWEENEY, LTD
                                             321 South Main Street, Suite 400
                                             Providence, RI 02903
                                             (401) 455-0700 (T)
                                             (401) 455-0701 (F)
                                             snakasian@duffysweeney.com


                                             /s/ Ronald C. Desnoyers
                                             Ronald C. Desnoyers, Esq. (#8778)
                                             Law Offices of Ronald C. Desnoyers, Inc.
                                             838 Reservoir Avenue
                                             Cranston, RI 02910
                                             Tel.: (401) 789-4600
                                             Fax: (401) 789-4660
                                             desnoyerslaw@gmail.com

 Dated: November 4, 2020



                                CERTIFICATE OF SERVICE

          I certify that on November 4, 2020, I electronically filed the foregoing document(s) and
 that they are available for viewing and downloading from the Court’s CM/ECF system, and that
 all participants in the case are registered CM/ECF users and that service will be accomplished by
 the CM/ECF system.


                                             /s/ Stacey P. Nakasian__________________
